 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RUSSELL K. HUNT,                                  No. 2:20-cv-00109-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA,
15                       Defendant.
16

17          Plaintiff Russell K. Hunt (“Plaintiff”), proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 28, 2020, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 3.) On March 11,

23   2020, Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 4.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

27   to any portion of the proposed findings of fact to which no objection has been made, the Court

28   assumes its correctness and decides the motions on the applicable law. See Orand v. United
                                                        1
 1   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3              Having carefully reviewed the entire file under the applicable legal standards, the Court

 4   finds the Findings and Recommendations to be supported by the record and by the magistrate

 5   judge’s analysis.

 6              In his Objections to the Findings and Recommendations, Plaintiff argues his claim is

 7   properly brought under 42 U.S.C. § 1983 because Judge Beatty was “acting on behalf of the state

 8   under the color of authority.” (ECF No. 4 at 2.) However, Plaintiff fails to address the numerous

 9   legal deficiencies identified by the Findings and Recommendations. For example, Plaintiff fails

10   to refute the finding that the State of California is not a proper defendant under § 1983, Judge

11   Beatty is not a named defendant, or that if she was, the doctrine of judicial immunity would

12   nevertheless bar Plaintiff’s action. Nor does Plaintiff provide any argument showing that his

13   pleading defects could be cured by amendment. Doe v. United States, 58 F.3d 484, 497 (9th Cir.

14   1995); see also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of

15   discretion in denying leave to amend when amendment would be futile). Therefore, Plaintiff’s

16   objections are overruled.

17              Accordingly, IT IS HEREBY ORDERED that:

18              1. The findings and recommendations filed February 28, 2020 (ECF No. 3), are adopted

19   in full;

20              2. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED; and
21              3. Plaintiff’s Complaint (ECF No. 1) is DISMISSED, with prejudice, for failure to state a

22   claim upon which relief can be granted.

23              IT IS SO ORDERED.

24   DATED: April 7, 2020

25

26
27                                             Troy L. Nunley
                                               United States District Judge
28
                                                          2
